This case involves the same issues as No. 5882, 195 So. 837; however, the amount claimed is less than $2000, and there was never any question as to our jurisdiction of this case. We thought, however, it best, if the other case was transferred to the Supreme Court, to await the decision of that court before passing on the issues in this case. It was therefore not argued when called.
Since we find we have jurisdiction in No. 5882, it becomes necessary to return this case to our docket to be refixed for argument.
                             On the Merits.